DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 10 May 2022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/772,782, filed 29 November 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: figures are illegible or of low quality/resolution (illegible text in FIGs. 4-8, 11, and 12). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election of Group II (Claims 13-19), drawn to a process of purifying a carbon nanotube film, in the reply filed on 10 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 May 2022.

Claim Objections
Claim 13 is objected to because of the following informalities:
“… comprising heating a carbon nanotube (CNT) film to a temperature between…”.
Claim 14 is objected to because of the following informalities:
Add a comma after “wherein n is an integer ranging from 1-18”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 14, there is insufficient antecedent basis for “the purified CNT”. Please amend, e.g., “the purified CNT film”. Claims 15 and 16 are also rejected due to their dependence on Claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEI et al. (CN 103771387, published 03 August 2016; machine translation referenced herein).
	Regarding Claim 13, WEI discloses a carbon nanotube film preparation method (abstract) comprising preparing a carbon nanotube array on a substrate, peeling off the carbon nanotube array, and heating in an inert environment (pg. 2, §Summary of invention, par. 1-2). WEI further discloses a heating temperature of, e.g., 700°C, 1000°C, and 1200°C, which reads upon the claimed range of between about 600°C to about 1200°C (pg. 4, par. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEI et al. (CN 103771387) as applied to Claim 13 above, and further in view of LI et al. (US PGPub 2012/0228157 A1).
	Regarding Claim 14, WEI discloses the process of purifying a carbon nanotube film of Claim 13. WEI is deficient in disclosing densifying the purified CNT [film] by contacting the purified CNT film with an alkylphosphonic acid having the formula CnH2n+1PO3H2, wherein n is an integer ranging from 1-18[,] and heating the purified film to a temperature between about 120°C and about 200°C for at least about 10 hours, at least about 20 hours, at least about 24 hours, or at least about 48 hours to form a densified, CNT film.
	LI discloses a need to protect a variety of nanostructures, including carbon nanotubes, from oxidation (p0004) and provides a solution wherein said nanostructures are contacted with a composition comprising an alkyl protective moiety (p0060). Such alkyl protective moieties comprise alkyl phosphonic acid compounds having the formula R1(CH2)nR2X, where X is PO3H2, e.g., octylphosphonic acid, decylphosphonic acid, and octadecylphosphonic acid (p0065; p0073-0074). In the disclosed solution, the nanostructure is contacted with the composition (p0114) and subsequently heated under inert conditions to about 120°C to about 160°C for a duration of at about 2 days (p0118). Advantageously, this alkyl protective moiety protects CNT structures from oxidation, thereby preserving superior electronic properties (p0004; p0054) and further renders the surfaces of the CNT structures hydrophilic, e.g., beneficial for use as electrodes (p0055). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a protective coating, such as the claimed alkylphosphonic acid coating disclosed by LI on the CNT film disclosed by WEI.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEI et al. (CN 103771387) in view of LI et al. (US PGPub 2012/0228157 A1) as applied to Claims 14 and 17 above, and further in view of YAHAGI (US PGPub 2011/0193071 A1)
	Regarding Claim 15, modified WEI discloses the process of purifying a carbon nanotube film of Claim 14. Modified WEI is deficient in disclosing the process further comprises heating the densified CNT film to a temperature between about 450°C to 1000°C.
	However, such a step is well-known in the art especially if the objective is to increase the hydrophilicity of a surface. Indeed, as disclosed by YAHAGI, the hydrophilicity of a surface can be improved by calcining a surface in an atmosphere containing oxygen (p0138). Because LI discloses the need to protect carbon nanotube structures by oxidation with alkyl phosphonic acids to improve the hydrophilicity of the structure (p0004; p0054), one of ordinary skill in the art would be similarly motivated to practice an additional step to further increase the hydrophilicity of the CNT structure as disclosed by YAHAGI. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious, as suggested by YAHAGI, to further heat the densified CNT film produced by the process made obvious by modified WEI.
While YAHAGI discloses heating temperatures of up to 300°C (p0137), i.e., which is differentiated from the claimed about 450°C to 1000°C, such a recitation is merely exemplary and would be expectedly different from different materials. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 16, modified WEI discloses the process of purifying a carbon nanotube film of Claim 15. WEI discloses preparing a CNT film (abstract); LI and YAHAGI both disclose steps for protecting surfaces or layers resulting in an improved hydrophilic film. Thus, the product of the process made obvious by WEI in view of LI and YAHAGI is the claimed densified hydrophilic CNT film.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or suggest the use of an alkyldiphosphonic acid having the claimed formula in Claim 17 as a coating layer on purified CNT film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777